81850: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20693: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81850


Short Caption:VENTURA VS. GANSER, M.D.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV2000866Classification:Civil Appeal - General - Pro Bono Program


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:04/14/2022 at 2:00 PMOral Argument Location:Las Vegas


Submission Date:04/14/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantDavid Alvarez VenturaNeal S. Krokosky


RespondentGomez, Kozar, McElreath and SmithAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Edward J. Lemons
							(Lemons, Grundy & Eisenberg)
						


RespondentJohn H. Ganser, M.D.Alice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Edward J. Lemons
							(Lemons, Grundy & Eisenberg)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/10/2022OpenAnswer/Rehearing/En Banc ReconsiderationRespondent





Docket Entries


DateTypeDescriptionPending?Document


09/28/2020Filing FeeFiling Fee due for Appeal. (SC)


09/28/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)20-35524




09/28/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-35528




10/14/2020MotionFiled Proper Person Motion for Leave to Proceed on Appeal in Forma Pauperis. (SC)20-37766




10/15/2020Order/Clerk'sFiled Order Regarding Filing Fee.  Appellant's motion for leave to proceed in forma pauperis is denied without prejudice.  Appellant is cautioned that failure either to properly seek leave to proceed in forma pauperis in the district court or to pay the filing fee within 30 days will result in the dismissal of this appeal.  (SC)20-37941




11/10/2020Order/IncomingFiled District Court O Granting Application to Proceed Informa Pauperis. Certified copy of order filed in district court on November 10th, 2020.  (SC)20-41101




11/12/2020Order/ProceduralFiled Order Waiving Filing Fee. In light of the district court's November 10, 2020, order granting appellant's motion to proceed in forma pauperis, no filing fee is due for this appeal. (SC)20-41266




11/13/2020Notice/OutgoingIssued Notice Regarding Deadlines. (SC)20-41539




12/02/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-43545




12/03/2020Order/ProceduralFiled Order Regarding Pro Bono Counsel. Having considered the documents transmitted by the district court, this court has determined that the appointment of pro bono counsel to represent appellant would assist this court in reviewing this appeal. This case is hereby referred to the program established by the Pro Bono Committee to evaluate whether appellant can benefit from the program.  The clerk of this court shall transmit a copy of this order and the attached case summary and district court order to the Legal Aid Center of Southern Nevada for financial eligibility screening. Notice of appearance due: 60 days. This court has further concluded that review of the complete record is warranted. The deadlines for filing documents in this appeal shall be suspended pending further order of this court.  (SC)20-43791




02/08/2021MotionFiled Notice of Determination of Eligibility for Pro Bono Representation and Request for Extension of Time. (SC)21-03791




02/17/2021Order/ProceduralFiled Order Granting Motion.  The Legal Aid Center moves for an extension of time to locate a volunteer attorney to represent appellant. The motion is granted.  Once an attorney is located, the attorney shall have until March 8, 2021, to file a notice of appearance in this court.  If a volunteer attorney cannot be located, the Legal Aid Center shall so notify this court in writing within the same time period.  (SC)21-04644




02/22/2021Notice/IncomingFiled Appellant's Notice of Appearance of Pro Bono Counsel, Neal S. Krokosky. (SC)21-05174




02/22/2021Notice/IncomingFiled Appellant's Statement of Legal and Representation. (SC)21-05185




03/02/2021Order/ProceduralFiled Order Directing Transmission of Record and Reinstating Briefing.  Record on Appeal due:  30 days.  Attorney Neal S. Krokosky has now filed a notice of appearance as appellant's pro bono counsel.  Appellant:  Transcript Request Form due:  14 days;  Opening Brief due:  90 days.  (SC)21-06064




03/05/2021Record on Appeal DocumentsFiled Record on Appeal (VOL 1). (SC)21-06470




03/05/2021Record on Appeal DocumentsFiled Record on Appeal (VOL 2). (SC)21-06473




03/08/2021Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)21-06650




03/09/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) Vol. 3. (SC)


06/01/2021BriefFiled Appellant's Opening Brief. (SC)21-15477




06/01/2021AppendixFiled Joint Appendix. Vol. 1. (SC)21-15481




06/24/2021MotionFiled Stipulation to Extend Time to File Answering Brief. (SC)21-18270




06/25/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date August 2, 2021. (SC)21-18283




07/29/2021MotionFiled Respondents' Motion to Extend Time to File Answering Brief. (Second)(SC)21-22051




07/29/2021MotionFiled Appellant's Response to Motion for Second Extension of time to File Answering Brief. (SC)21-22116




07/30/2021MotionFiled Appellant's Errata Regarding his Response to Motion for Second Extension of Time to File Answer Brief. (SC)21-22186




08/02/2021Notice/IncomingFiled Respondents' Notice of Withdrawal of Motion for Second Extension of Time to File Answering Brief. (SC)21-22368




08/02/2021BriefFiled Respondents' Answering Brief. (SC)21-22460




08/04/2021Order/ProceduralFiled Order.  Respondents filed a motion for a second extension of time to file the answering brief.  This court takes no action in regard to the motion for a second extension of time.  The answering brief was timely filed on August 2, 2021.  Appellant shall have until September 1, 2021, to file and serve a reply brief, if deemed necessary.  (SC)21-22638




08/30/2021BriefFiled Appellant's Reply Brief. (SC)21-25098




08/30/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/12/2021Notice/IncomingFiled Appellant's Notice of Change of Address for Neal S. Kroksky. (SC)21-29336




12/12/2021Notice/IncomingFiled Appellant's Supplemental NRAP 26.1 Disclosure. (SC)21-35327




01/05/2022Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument would be of assistance in resolving the issues presented in this matter.  Accordingly, oral argument is scheduled for February 16, 2022, at 2:00 p.m., in Las Vegas.  The argument shall be limited to 30 minutes. (SC)22-00404




02/01/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-03289




02/11/2022MotionFiled Respondent's Motion to Postpone Oral Argument. (SC)22-04629




02/11/2022Notice/IncomingFiled Appellant's Notice of Non-Opposition. (SC)22-04659




02/11/2022Order/ProceduralFiled Order Granting Motion to Postpone Oral Argument. Respondents' counsel has filed a motion to postpone oral argument in this matter. Good cause appearing, the motion is granted and the oral argument presently scheduled for February 16, 2022, at 2:00 p.m. is vacated. The clerk of this court shall reschedule this appeal for oral argument before the Southern Panel on April 14, 2022, in Las Vegas. (SC)22-04672




03/09/2022Order/ProceduralFiled Order Rescheduling Oral Argument.  This matter is rescheduled for oral argument on April 14, 2022, at 2:00 p.m., in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)22-07545




03/31/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-10011




04/11/2022Order/ProceduralFiled Order Regarding Oral Argument. This court has determined that the oral argument scheduled in this appeal for 2:00 p.m., on April 14, 2022, in Las Vegas will no longer be held in person and shall instead be held by videoconference. (SC).22-11407




04/14/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. JH/LS/DH. (SC).


06/04/2022Notice/IncomingFiled Appellant's Notice of Supplemental Authorities. (SC)22-17803




06/30/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." STIGLICH, J., concurring in part and dissenting in part - SNP22  - JH/LS/DH. (SC)22-20693




07/14/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)Y22-22300




07/14/2022Filing FeeRehearing Filing Fee Waived. (SC)


07/27/2022Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Answer due: 14 days. (SC)22-23601





Combined Case View